&JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. Investigating Agency FBI

City _Chicopee Related Case Information:

County Hampden . Superseding Ind./ Inf. Case No.

 

Same Defendant New Defendant
Magistrate Judge Case Number
Search Warrant Case Number 20-mj-3221-22-KAR
R 20/R 40 from District of

 

 

Defendant Information:

 

 

 

 

 

Defendant Name Michael Geoffroy Juvenile: [| Yes No
Is this person an attorney and/or a member of any state/federal bar: [ ] Yes No

Alias Name

Address (City & State) Chicopee, MA

Birth date (Yr only); 1985 SSN (last4#); 3489 Sex M Race: White Nationality:

Defense Counsel if known: Address

Bar Number

 

U.S. Attorney Information:

 

 

 

AUSA __Alex J. Grant Bar Number if applicable _629754
Interpreter: [ | Yes No List language and/or dialect:
Victims: [les [V]No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [ | Yes [ | No

Matter to be SEALED: [| Yes No

[ ]Warrant Requested [ | Regular Process In Custody

Location Status:

 

 

 

 

 

 

Arrest Date 12/18/2020

[V Already in Federal Custody as of 12/18/2020 in

[ ]Already in State Custody at [_ |Serving Sentence [ Awaiting Trial
[| On Pretrial Release: | Ordered by: on __

Charging Document: Complaint [information [| Indictment

Total # of Counts: [ |Petty __ [_|Misdemeanor —— Felony

Continue on Page 2 for Entry of U.S.C. Citations

J hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

Date: 12/19/2020 Signature of AUSA: [Mbox i) gf
- 7

 
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant Michael Geoffroy

U.S.C. Citations

Index Key/Code Description of Offense Charged Count Numbers
Sexual Exploitation of a Child
Set 1 18 USC 2251(a) 1

Distribution of Child Pornography
Set2 18 USC 2252A(a)(2) 2

Possession of Child Pornography
Set3 18 USC 2252A(a)(5)(B) 3

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

Set 10

 

Set 11

 

Set 12

 

Set 13

 

Set 14

 

Set 15

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013

 
